DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-9 in the reply filed on 10/7/21 is acknowledged.  The traversal is on the ground(s) that claim 1 has been amended to include a specific cone angle of the spray.  This is not found persuasive because this does not change the shared technical feature of each invention, as this limitation is not present in group II.  Applicant’s arguments are therefore not persuasive.
The requirement is still deemed proper and is therefore made FINAL.  Claims 11-13 are withdrawn from consideration.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  Claims 4 and 5 contain the language “comprises comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankenbach et al US 2003/0209686.
Per claims 1-2, Frankenbach teaches a garment revival product comprising a garment revival composition contained containing a silicone emulsion [0014] and one or more fabric setting components (setting polymers) [0063], and a garment delivery device being manually operable to produce a spray of said composition (Fig. 1, [0027]).  This is interpreted as being capable of spraying to provide 360-degree dispensing, as the user would be capable of moving the handheld manual sprayer in all directions as desired.  The limitation of the spray having a cone angle of 50-90 degrees is considered the intended use, as this is selected based on a method of using the claimed system, and therefore not given patentable weight.  Nonetheless, Frankenbach teaches the need to provide an optimal spray pattern to producing optimal performance, where one of the patterns to be controlled is the cone angle of the spray, to reduce the formation of ‘hot spots’ [0545]-[0546].  As such, it would have been obvious to one of ordinary skill in the art to have controlled and optimized the cone angle of the spray to arrive at the desired and claimed range via routine experimentation (see MPEP 2144.05).
Per claim 3, Frankenbach teaches the delivery device comprising a plastic [0564].
Per claim 6, Frankenbach teaches a wrinkle control agent (e.g., anti-wrinkle agent) (see abstract, [0017]).

Per claim 8, Frankenbach teaches the composition to include an agent to reduce malodor [0018].
Per claim 9, Frankenbach teaches the composition to include a perform [0019].

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankenbach et al US 2003/0209686 in view of West et al US 2012/0181305.
Per claims 4-5, Frankenbach is silent regarding the device containing biodegradable and bioplastic material.  West teaches dispensing devices, specifically liquid pump dispensers that can be made from biodegradable materials [0010].  It would have been obvious to one of ordinary skill in the art to have utilized biodegradable plastics to make the device because West teaches that such biodegradable plastics are a known and effective improvement due to its more efficient recycling process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715